DETAILED ACTION
This action is in response to applicant’s amendment filed on 14 July 2022.  Claims 12-15, 17, 19, 21, and 23 are now pending in the present application, claims 16, 18, 20, 22, and 24 are non-elected (or withdrawn) and are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election without traverse of claims 12-15, 17, 19, 21, and 23 in the reply filed on 27 December 2021 is acknowledged.
Claims 16, 18, 20, 22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 December 2021.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagaki et al. (hereinafter Takagaki) (US 2008/0008183 A1).
Regarding claims 12, 21, and 23, Takagaki discloses a switch device for relaying data in an on-vehicle network, comprising:
a switch section for performing a first relaying processing as a layer 2 switch for a frame between on-vehicle devices belonging to a same subnet{ (see pg. 12, [0169]; Figs. 1-3), where the system provides communication of data on a second layer } and
a processing section for performing a second relay processing as a layer 3 switch the switch section for a frame between on-vehicle devices belong to subnets different from each other, wherein in the case that a plurality of frames to be subjected to the second relay processing is present in the processing section, the processing section performs adjustment processing so that the output rates of the respective frames to the switch section in the case that the transmission source addresses of the respective frames are different are made smaller than the output rates in the case that the transmission source addresses of the respective frames are the same { (see pg. 4, [0034, 0041, 0048-0049]; pg. 21, [0285]; Figs. 1-3), where the system provides a priority of frames and reduces sizes of frames, and the system provides communication with an IP address (layer 3) (see pg. , [0181]) }. 
Regarding claim 13, Takagaki discloses the switch device according to claim 12, wherein the processing section sets the output rates of the respective frames in the case that the transmission source addresses of the respective frames are different to the same value { (see pg. 4, [0034, 0041, 0048-0049]; pg. 21, [0285]; Figs. 1-3 & 9) }.
Regarding claim 14, Takagaki discloses the switch device according to claim 13, wherein, in the case that the transmission source addresses of the respective frames are different, the processing section outputs the respective frames to the switch section according to the priority of the respective transmission source addresses { (see pg. 4, [0034, 0041, 0048-0049]; pg. 21, [0285]; Figs. 1-3 & 9) }.
Regarding claim 15, Takagaki discloses the switch device according to claim 12, wherein the processing section sets the output rates of the respective frames in the case that the transmission source addresses of the respective frames are different to different values at all or some of the respective transmission source addresses { (see pg. 4, [0034, 0041, 0048-0049]; pg. 21, [0285]; Figs. 1-3 & 9) }.
Regarding claim 17, Takagaki discloses the switch device according to claim 12, wherein the processing section periodically confirms whether a plurality of frames to be subjected to the second relay processing is present { (see pg. 4, [0034, 0041, 0048-0049]; pg. 21, [0285]; Figs. 1-3 & 9) }.
Regarding claim 19, Takagaki discloses the switch device according to claim 12, wherein the processing section performs the adjustment processing in the case that a predetermined number or more of frames to be subjected to the second relay processing have been stored { (see pg. 4, [0034, 0041, 0048-0049]; pg. 21, [0285]; Figs. 1-3 & 9) }.

Response to Arguments
 	Applicant's arguments with respect to claims 12-15, 17, 19, 21, and 23 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
21 October 2022